Allowable Subject Matter
Claims 1 -6, 8-13 and 15-20 (renumbered 1 -18) are allowed.
The following is an examiner’s statement of reasons for allowance:
The arguments in applicant’s remarks filed on 11/10/2020 and RCE filled on 1/15/2021 were fully considered and are persuasive. The applicant successfully argued the cited prior art does not teach or suggest the limitations generating one or more callback modules; identifying the original execution environment, reading tags in the input parameter file to determine an environment and format of the recorded data, parsing the recorded data for each transaction id to determine a transaction type, matching the transaction type to a layout in an in-memory mapping table; and writing the layout to a file, accompanied by programmatic formalities such that the skeleton can be compiled by a programming language" (remarks, pages 6-8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANIL KHATRI/Primary Examiner, Art Unit 2191